NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0140n.06
                            Filed: March 7, 2008

                                            No. 07-1489

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MANSFIELD DINKINS, III,                                    )
                                                           )
        Plaintiff-Appellee,                                )
                                                           )
v.                                                         )        ON APPEAL FROM THE
                                                           )        UNITED STATES DISTRICT
HUNT CONSTRUCTION GROUP,                                   )        COURT FOR THE EASTERN
                                                           )        DISTRICT OF MICHIGAN
        Defendant,                                         )
                                                           )            MEMORANDUM
JENKINS CONSTRUCTION, INCORPORATED,                        )              OPINION
                                                           )
        Defendant-Appellant.                               )
                                                           )
                                                           )
                                                           )




Before: NORRIS, BATCHELDER, AND GIBBONS, Circuit Judges.

        PER CURIAM. Defendant Jenkins Construction, Inc. appeals from the order of the district

court denying the corporation’s motion to set aside the entry of a default and default judgment

against it.

        Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in adopting the recommendation of the magistrate judge and denying defendant’s motion to

set aside default and default judgment.
No. 07-1489
Dinkins v. Hunt Construction Group

       Because the reasoning which supports the district court’s order has been articulated by the

magistrate judge and the district court, the issuance of a detailed written opinion by this court would

serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning

employed by the magistrate judge in his report and recommendation dated October 27, 2006, and by

the district court in its order dated March 15, 2007.




                                                 -2-